Citation Nr: 0934526	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-38 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for bilateral hearing loss, and if so, whether 
entitlement to service connection for bilateral hearing loss 
is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in May 2009, with the 
Veteran sitting at the Detroit RO, and the undersigned Acting 
Veterans Law Judge sitting in Washington, DC.  A transcript 
of the testimony is in the claims file.

The Board notes that in a February 2009 rating decision, the 
RO denied entitlement to an increased rating for the 
Veteran's service-connected anxiety disorder and entitlement 
to service connection for a heart disorder.  To the Board's 
knowledge, a notice of disagreement (NOD) was not filed and 
those issues are, therefore, not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed Board decision issued in January 2006, 
the RO determined that service connection for bilateral 
hearing loss was not warranted, on the basis that bilateral 
hearing loss was initially demonstrated years after service, 
and had not been shown by competent evidence to be causally 
related to the Veteran's active service.

3.  Evidence added to the record since the final January 2006 
Board denial is not cumulative and redundant of the evidence 
of record at the time of that decision and raises a 
reasonable possibility of substantiating the Veteran's 
service connection claim. 

4.  The Veteran's bilateral hearing loss has been shown by 
competent medical evidence to be causally or etiologically 
related to active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008). 

2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened and granted the 
Veteran's claim for service connection for bilateral hearing 
loss, and therefore, regardless of whether the requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Thus, the Board concludes that the 
current laws and regulations as they pertain to new and 
material evidence have been complied with, a defect, if any, 
in providing notice and assistance to the Veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

I.  New and Material Evidence

The Board observes that the Veteran's claim for service 
connection for bilateral hearing loss was previously 
considered and denied by the RO in a decision dated in 
February 2004.  The Veteran appealed that decision to the 
Board, which denied the Veteran's claim in a January 2006 
decision.  The Veteran was notified of that decision and of 
his appellate rights.  The Veteran did not appeal the January 
2006 Board decision and it became final.  In general, Board 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. §§ 7103(a), 7104(b).

Although the RO reopened the Veteran's claim for service 
connection for bilateral hearing loss, the Board is not bound 
by that determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the 
guidelines discussed below, the Board finds that the Veteran 
has submitted new and material evidence.  Accordingly, the 
claim concerning entitlement to service connection for 
bilateral hearing loss will be reopened.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The January 2006 Board decision denied the Veteran's claim 
for service connection for bilateral hearing loss.  In that 
decision, the Board stated that bilateral sensorineural 
hearing loss was initially demonstrated years after service, 
and had not been shown by competent evidence to be causally 
related to the Veteran's active service.  Thus, the Board 
concluded that service connection for bilateral hearing loss 
was not warranted.

The evidence associated with the claims file subsequent to 
the January 2006 Board decision includes a July 2006 private 
medial opinion from Dr. D.L.W., the May 2007 VA examination 
report, and the Veteran's own contentions as well as he and 
his wife's sworn testimony at his personal hearing in May 
2009.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the January 
2006 Board decision and finds that this evidence constitutes 
new and material evidence which is sufficient to reopen the 
previously denied claim for service connection for bilateral 
hearing loss.  This evidence is certainly new, in that it was 
not previously of record.  With regard to whether the 
evidence is material, the Board finds that the July 2006 
private medical opinion provides a connection or possible 
connection between the Veteran's bilateral hearing loss and 
his active service.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).  Therefore, this evidence 
relates to an unestablished fact necessary to substantiate 
the claim.

II.  Service Connection

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for bilateral 
hearing loss.  The record clearly demonstrates that the 
Veteran currently has bilateral hearing loss by VA standards.  
In fact, the May 2007 VA audiological examiner rendered a 
diagnosis of bilateral mild to moderately severe 
sensorineural hearing loss.  The May 2007 audiometric test 
results met the requirements of a current hearing loss 
disability for the purposes of service connection.  See 38 
C.F.R. § 3.385.  Thus, the remaining questions pertaining to 
service connection are whether the Veteran incurred an injury 
or disease during his period of service and whether his 
current disability is related to such injury or disease.

With regard to whether the Veteran incurred an injury or 
disease during his period of service, the Board notes that 
his service treatment records are negative for any 
complaints, treatment, or diagnosis of hearing loss.  On his 
April 1970 and October 1971 Reports of Medical History, the 
Veteran indicated that he had hearing loss.  However, 
audiological testing at those times was normal.  
Specifically, pure tone thresholds, in decibels, at the time 
of the Veteran's October 1971 separation examination were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
10
8
0
0
5

The results of the Veteran's October 1971 audiological 
examination do not meet VA standards for hearing loss 
pursuant to 38 C.F.R. § 3.385.  Nevertheless, the Board notes 
that the absence of in-service evidence of a hearing 
disability during service (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385) is not always fatal to a service 
connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting the 
regulatory requirements for a current hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service 
(as opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has argued that he was subject to noise exposure 
during his period of service and that this was the injury 
sustained from which his hearing loss resulted.  In this 
regard, the Veteran testified at his May 2008 hearing that 
his military occupational specialty (MOS) was as an armored 
crewman, and that he was exposed to loud noises from driving 
a tank, shooting the main gun, loading the main gun, firing 
machine guns and basic maintenance performed at the motor 
pool.  The Veteran is considered competent to relate a 
history of noise exposure during service.  See 38 C.F.R. § 
3.159(a)(2).  Furthermore, the Board conceded that the 
Veteran was subject to noise exposure in its January 2006 
decision.  Accordingly, the Board concludes that the Veteran 
was subject to noise exposure during service.

The final issue remaining is whether the Veteran's current 
bilateral hearing loss is related to his noise exposure 
during service.  The Board notes that there are two medical 
opinions associated with the claims file that pertain to the 
etiology of his bilateral hearing loss.  However, these 
medical opinions are conflicting.  In this regard, the 
Veteran was afforded a VA audiological examination in May 
2007 to determine the etiology of his bilateral hearing loss.  
The May 2007 VA audiologist reviewed the Veteran's claims 
file and noted that the Veteran's Reports of Medical History 
at the time of his military entrance and exit showed he 
complained of hearing loss on both occasions.  However, his 
actual audiograms showed that he entered and exited military 
service with normal bilateral hearing sensitivity, and there 
was no change in hearing sensitivity throughout his military 
service.  The examiner cited a 2005 finding from the 
Institute of Medicine's Landmark Study on Military Noise 
Exposure indicating that anatomical and physiological data on 
recovery (animal studies) suggested that it was unlikely that 
noise induced hearing loss had a delayed onset or could be 
progressive or cumulative.  The examiner continued that the 
Veteran's history of exposure to hazardous noise continued in 
his civilian employment.  Therefore, the examiner opined that 
the Veteran's bilateral hearing loss was not caused by or a 
result of his military noise exposure or any event in 
service.  However, the Board again notes that the absence of 
in-service evidence of a hearing disability during service 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) is 
not always fatal to a service connection claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

On the other hand, the Veteran submitted a private medical 
opinion dated in July 2006.  The private audiologist stated 
that she evaluated the Veteran's hearing and found him to 
have bilateral mild to moderate/severe sensorineural hearing 
loss.  She noted that the Veteran was exposed to noisy 
military vehicles in service, to include tanks firing 30 
caliber machine guns mounted on the jeep he was driving.  She 
continued that all of these military noises far exceeded the 
recommended dose of noise.  After service, the private 
audiologist noted that the Veteran worked in an environment 
that involved driving an electric forklift.  Because of OSHA 
regulations, the Veteran always wore hearing protection and 
was monitored aggressively by his supervisor.  Therefore, 
based on the Veteran's audiometric evaluation and case 
history, the private audiologist opined that his bilateral 
hearing loss was more than likely due to his military 
service.  The Board does observe that the private audiologist 
did not review the Veteran's claims file; however, as 
discussed above, the Veteran's military noise exposure has 
been conceded.  As such, the July 2006 audiologist did base 
her opinion on a substantiated event.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In this case, the Board concludes that the May 2007 VA 
examiner's opinion and the July 2006 private audiologist's 
opinion are of approximately equal probative value and 
persuasiveness.  Because there is at least an approximate 
balance of positive and negative evidence regarding the issue 
at hand, the Board finds that the evidence raises at least a 
reasonable doubt as to whether the Veteran's current 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.
Therefore, to the extent that there is any reasonable doubt 
as to the relationship of the Veteran's current bilateral 
hearing loss to his military service, that doubt will be 
resolved in the Veteran's favor.  Based on the evidence of 
record, the Board finds that the Veteran's current bilateral 
hearing loss is related to his military service.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss is warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2008).



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


